Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-6 are allowable among other elements and details, but for at least the reason “wherein when viewed from a rotation axis direction of the first rotating electric machine and the second rotating electric machine, the power control unit is disposed on the outer peripheral surface of the rotating electric machine housing, and wherein when viewed from the rotation axis direction of the first rotating electric machine and the second rotating electric machine, a part of the power control unit is disposed so as to overlap with at least one of the rotating electric machine housing and -2-Patent Application No. 16/870,167 Reply to Non-Final Office Action of July 6, 2021 the first rotating electric machine in a radial direction of the first rotating electric machine” in combination with the remaining of the claimed subject matter.
Tanae et al. the closest prior art of record.
Tanae et al. teach a power tool apparatus providing control of the motor. However, prior art does not tech or fairly suggest alone or in combination teach, wherein when viewed from a rotation axis direction of the first rotating electric machine and the second rotating electric machine, the power control unit is disposed on the outer peripheral surface of the rotating electric machine housing, and wherein when viewed from the rotation axis direction of the first rotating electric machine and the second rotating electric machine, a part of the power control unit is disposed so as to overlap with at least one of the rotating electric machine housing and -2-Patent Application No. 16/870,167 Reply to Non-Final Office Action of July 6, 2021 the first rotating electric machine in a radial direction of the first rotating electric machine as seen in claims 1-6 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846